MICHAEL DALY HAWKINS, Circuit Judge:
Defendants-appellants Joseph Ada, Governor of Guam, and other territorial officials appeal the district court’s award of attorneys’ fees under 42 U.S.C. § 1988 to plaintiffs-appellees Guam Society of Obstetricians & Gynecologists, Guam Nurses Association (“GNA”), Dr. Edmund A. Griley, Dr. William S. Freeman, Dr. John Dunlop, Reverend Milton H. Cole, Jr. and Laurie Konwith. The fee award arises out of plaintiffs’ successful constitutional challenge to Guam’s anti-abortion statute. We previously vacated the initial award of attorneys’ fees and remanded for the district court to consider intervening case law. On remand, the district court reinstated the full amount of the original award and also awarded plaintiffs interest from the date of the initial fee award as well as interim fees. This appeal concerns the district court’s decision on remand.
I. BACKGROUND
A. Underlying Litigation
In March of 1990, plaintiffs brought an action challenging the constitutionality of Guam Public Law 20-134, which outlawed virtually all abortions on Guam. The district court declared the law unconstitutional and granted plaintiffs’ request for a permanent injunction against its enforcement. We affirmed. See Guam Soc’y of Obstetricians and Gynecologists v. Ada, 776 F.Supp. 1422 (D.Guam 1990), aff'd 962 F.2d 1366 (9th Cir.), cert. denied, 506 U.S. 1011, 113 S.Ct. 633, 121 L.Ed.2d 564 (1992) (“GSOB/GYN”).
B. Initial Attorneys’ Fees Award
On June 25,1991, the district court awarded plaintiffs attorneys’ fees and costs under § 1988 in the total amount of $ 443,642.56. Most of the plaintiffs were represented locally by the law firm of Arriola, Cowan & Bordallo (“AC & B”). GNA and Laurie Kon-with were represented by the American Civil Liberties Union’s Reproductive Freedom Project (“ACLU-RFP”), which is based in New York. An attorney from the Guam office of the ACLU also worked on the case.
1. Local Counsel
The district court awarded fees for local counsel based upon hourly rates between $150.00 and $200.00 per hour.1 The district court determined that these rates reflected the “prevailing market rates” for lawyers of similar skill and experience. In setting the hourly rate, the district court also found that:
each attorney’s skills contributed to the successful result, which was achieved in a compressed time frame. Each attorney *695still faces the prospect of no recovery of fees or costs.
The district court then calculated the lodestar by multiplying these hourly rates by the number of hours reasonably spent on the litigation.
The district court also concluded that this was a “rare and exceptional case” which warranted a multiplier of 2.0 to the lodestar figure for AC & B. The district court relied in part on the contingent nature of local counsel’s representation. However, the district court also found that plaintiffs would have faced substantial difficulty in securing other counsel to represent them and that this was an “undesirable” case given its visibility and controversial nature in Guam’s small and predominantly Catholic community.
2. Off-Island Counsel/ACLU-RFP
The district court determined that the prevailing market rates for ACLU-RFP counsel were between $25.00 and $241.00 per hour.2 These rates were supported by affidavits from other New York attorneys. The district court also mentioned the following factors in justifying the rates: (1) the attorneys’ skill and experience; (2) the novel legal issues the case presented; (3) the distance between New York (where the ACLU-RFP attorneys practice) and Guam; (4) the short time frame in which the case was litigated; (5) the results obtained; (6) the lack of legal resources available on Guam; and (7) the possibility that no fees or costs would be recovered. It declined to apply any lodestar multiplier to the ACLU-RFP award.
C. Appeal From Attorneys’ Fees Award
- In December of 1991, defendants appealed the fee award. Defendants argued that the district court erred in considering contingency risk in calculating the lodestar figure and in applying a multiplier. This argument was based upon several post-award decisions. See City of Burlington v. Dague, 505 U.S. 557, 112 S.Ct. 2638, 120 L.Ed.2d 449 (1992); Gates v. Deukmejian, 987 F.2d 1392 (9th Cir.1992); Davis v. City and County of San Francisco, 976 F.2d 1536 (9th Cir.1992), vacated in part on other grounds, 984 F.2d 345 (9th Cir.1993). In Dague, the Supreme Court held that enhancement above the lodestar amount for contingency risk is not proper for fee awards under 42 U.S.C. § 6972(e) or 33 U.S.C. § 1365(d). Davis extended Da-gue to calculation of the lodestar itself, and Gates extended Dague to § 1988 fee awards. We therefore vacated the attorneys’ fees award and remanded for the district court to consider these cases.
Defendants also argued that the district court erred by awarding attorneys’ fees for the ACLU-RFP work performed on behalf of plaintiffs GNA and Laurie Konwith, who, defendants maintained, did not have standing. We instructed the district court to consider the standing issue on remand.
D. Attorneys’ Fees Award On Remand
On remand, the district court declined to reduce the lodestar figure it calculated for local and ACLU-RFP counsel and also declined to reduce the 2.0 multiplier for AC & B. It concluded that even without considering the contingency risk, the hourly rates and multiplier were justified. The district court also rejected defendants’ standing arguments. The district court awarded interest on all fees and costs to run from the date of the entry of initial judgment as well as interim “uneontested” fees to AC & B. The total amount of the award was $552,790.92.
Defendants now appeal the district court’s decision on remand. Defendants contend the district court erred in determining counsel’s hourly rate and in refusing to eliminate, or at least reduce, the multiplier upon remand. They also challenge the award of fees against the Governor of Guam and the award of interest.
II. STANDARD OF REVIEW
A district court’s decision to award fees and their amount is reviewed for abuse of discretion. Bouman v. Block, 940 F.2d *6961211, 1235 (9th Cir.), cert. denied, 502 U.S. 1005, 112 S.Ct. 640, 116 L.Ed.2d 658 (1991). “The abuse of discretion standard applies not only to the basic fee computation, but also to the multiplier.” Id. Factual findings supporting an award are reviewed for clear error. Price v. Seydel, 961 F.2d 1470, 1475 (9th Cir.1992). Whether the district court applied the correct legal standard is reviewed de novo. Notrica v. FDIC, 2 F.3d 961, 964 (9th Cir.1993).
III. DISCUSSION
A. AC & B Award
42 U.S.C. § 1988 provides in relevant part:
In any action or proceeding to enforce a provision of section[ ] ... 1983 ... of this title ... the district court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs.
42 U.S.C. § 1988(b). “Reasonable fees” under 1988 “are to be calculated according to the prevailing market rates in the relevant community, regardless of whether plaintiff is represented by private or non-profit counsel.” Blum v. Stenson, 465 U.S. 886, 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984). The burden is on the plaintiff to demonstrate “that the requested rates are in line with those [rates] prevailing in the community for similar services by lawyers of reasonably comparable skill, experience, and reputation.” Id. at 895 n., 11, 104 S.Ct. at 1547 n. 11.
1. Hourly rates
There is no dispute here that the relevant community for the AC & B award is Guam. In setting the hourly rates, the district court properly considered declarations from Guam attorneys regarding the prevailing market rates. See Davis, 976 F.2d at 1547 (“We recently pronounced that declarations of the ‘prevailing market rate in the relevant community ... [are] sufficient to establish the appropriate [billing] rate for lodestar purposes.’”) (alteration in original) (quoting Bouman, 940 F.2d at 1235).
Those affidavits clearly support the district court’s determination that $ 175 per hour is the prevailing market rate for Ms. Arriola’s services. For example, J. Bradley Klemm submitted an affidavit stating that $ 175 “is reasonable and well within the range of billing rates for attorneys on Guam for a case of this magnitude and controversy.” James S. Brooks, who has practiced law on Guam since 1968, submitted an affidavit stating that $ 300 an hour would be reasonable given the complexity of the case, Ms. Arriola’s experience in class action litigation, and the considerable hostility the suit engendered in the community. He further stated that he was “frankly surprised” at AC & B’s usual hourly rates and that those rates seemed low when compared to the rates of other firms with which he was familiar. ■ G. Patrick Civille submitted an affidavit stating that his firm would charge $ 200 an hour “for having a comparably experienced attorney handle a similar matter.” Although defendants submitted affidavits suggesting that the prevailing market rate for Ms. Arriola’s service would be less than $ 175 per hour, it was well within the district court’s discretion to credit the affidavits supporting the $ 175 figure.
Our colleague in dissent argues against an hourly rate of more than $150 for Ms. Arriola. Dissent at 712. Were the standard of review de novo, our colleague might be on firmer ground. However, a district court’s finding is not clearly erroneous simply because an appellate judge would reach a different conclusion. “If the district court’s account of the evidence is plausible in light of the record viewed in its entirety, the court of appeals may not reverse it even though convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently.” Service Employees Int’l Union v. Fair Political Practices Comm’n, 955 F.2d 1312, 1317 n. 7 (9th Cir.) (quoting Anderson v. City of Bessemer, 470 U.S. 564, 573-74, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985)), cert. denied, 505 U.S. 1230, 112 S.Ct. 3056, 3057, 120 L.Ed.2d 922 (1992).3
*697Furthermore, it is perfectly appropriate for a district court to award an hourly rate higher than is customarily charged by the plaintiffs attorney or than is set forth in the retainer fee agreement. See Maldonado v. Lehman, 811 F.2d 1341, 1342 (9th Cir.) (counsel’s customary rate is not controlling), cert. denied, 484 U.S. 990, 108 S.Ct. 480, 98 L.Ed.2d 509 (1987); Blanchard v. Bergeron, 489 U.S. 87, 96, 109 S.Ct. 939, 946, 103 L.Ed.2d 67 (1989) (pre-existing fee agreement does not limit the amount of fees awardable under § 1988).
Having reviewed the affidavits, we conclude that the rates employed by the district court were in line with the prevailing market rates in Guam for attorneys of similar skill, reputation and experience handling similar matters. We further conclude, as did the district court, that the rátes employed were fully justified quite apart from any consideration of contingency.
2. Multiplier
Upon remand, the district court again applied a 2.0 multiplier to the lodestar figure. Acknowledging that contingency did factor into its original decision to enhance the lodestar figure, the district court noted that “the more important considerations ... were the extreme undesirability of the case, the likelihood that no othér attorney on island would have accepted the case, and the rare and exceptional nature of the ease, particularly in the small island community of Guam.” Thus, the district court found the 2.0 multiplier appropriate even without considering the contingency. The district court did not, as the dissent suggests, consider that counsel was precluded from other employment because of the time spent on this litigation as a reason justifying the fee award we now affirm. Nor did the district court apply a multiplier because of the “absence of other local counsel competent to handle this case.” Dissent at 712-13 & n. 30. Rather, the district court found it unlikely that other qualified attorneys would have taken the ease.4
We disagree with defendants’ contention that" a multiplier may never be applied to increase a fee award after Dague. The Da-gue opinion only discussed the permissibility of applying a multiplier to reflect that the prevailing party’s attorneys were retained on a contingency fee basis. Dague left undisturbed earlier Supreme Court case law allowing a fee applicant to recover more than the lodestar figure where the applicant has met “the burden of showing that ‘such an adjustment is necessary to the determination of a reasonable fee.’” Dague, 505 U.S. at 562, 112 S.Ct. at 2641 (emphasis added) (quoting Blum, 465 U.S. at 898, 104 S.Ct. at 1548).
Moreover, we disagree with the dissent that the unavailability of willing local counsel is not a proper factor justifying an enhancement of the lodestar. Such an enhancement is clearly necessary to a reasonable fee where the district court finds that the case is of the type that attorneys are unwilling to take for fear of ostracization and out of concern for their personal safety. Such a consideration is hot ordinarily reflected in the lodestar, and we find that it was clearly not reflected in the lodestar in this particular instance. See Stewart, 987 F.2d at 1454 (recognizing that, after Dague, enhancement is still appropriate in limited circumstances on the basis of factors not fully reflected in the básie fee).5
*698In the alternative, the dissent contests the district court’s factual finding that plaintiffs were unlikely to have found other local counsel. In this regard, the district court was faced with a credibility determination. Plaintiffs presented the affidavit of J. Bradley Klemm, who stated that “most local firms would be unlikely to accept a case such as GSOBGYN” given the position of the Catholic church on the issue and the class action nature of the lawsuit and that had AC & B “not pursued this case, the plaintiffs would have found it extremely difficult, if not impossible, to obtain local experienced counsel.” On the other hand, defendants presented, the affidavit of Linda Ingles who stated she did not believe “that the ACLU and the Plaintiffs would have experienced difficulty in obtaining local counsel so that the challenge to the law could proceed in federal court” because the plaintiffs in a Guam asbestos class action suit had no difficulty obtaining local counsel. We cannot say that the district court clearly erred in choosing to believe one affidavit rather than the other, especially in this case, where the basis for Klemm’s opinion appears more relevant.
Nonetheless, the dissent insists that the district court’s finding that there was a likelihood no other attorney on Guam would have taken the case is clearly erroneous because AC & B did take the case and GNA and Laurie Konwith were able to get off-island counsel. The dissent also speculates that because plaintiffs were able to obtain declarations from various Guam residents who oppose the law, plaintiffs likely could have found other local counsel.
A district court’s factual findings are reviewed in light of the record, not speculation. Although one could speculate that other attorneys on Guam might have agreed to represent plaintiffs if offered the opportunity because lawyers have a moral obligation to represent those with unpopular views and might be able to sign a million dollar book deal when the case is over (Dissent at 717 n. 38), one could just as easily speculate that only a lawyer with a strong pro-choice philosophy and extensive public interest law experience would have taken this case, of which one could speculate there are few on Guam. However, as judges, we are not permitted to engage in such speculation. We are confined to the evidence in the record and those inferences that directly follow from that evidence. Based upon the record in this ease, the district court was not clearly wrong in its conclusion that plaintiffs were unlikely to find other local counsel.
Moreover, that two of the other plaintiffs hired off-island counsel, on this record, seems to us .to support, rather than contradict, the district court’s finding that there was a “likelihood that no other attorney on island would have accepted the case.”
Contrary to the dissent’s contention, neither the majority here nor the district court in its original order “paint[ ] a picture of an island community where the public is virtually of one mind on the question of abortion, and where all dissent on the issue is quickly stifled.”6 Rather, the district court cogently explained why it believed it was unlikely that plaintiffs , could have obtained other local counsel:
The record reflects that plaintiffs’ local attorneys accepted this case in the face of a unanimous Legislature, as well as a Governor who had taken a strong personal and political stand on the issue, despite both having been advised by the Attorney General that the law was unconstitutional. The Roman Catholic Church had also spoken publicly, even threatening excommunication of opponents of the law. Ms. Arrio-la’s affidavit states that she received death threats,7 and encountered overt hostility *699from members of the community. The Court notes, and the record supports, that Guam is a relatively small and predominantly Catholic community and that this lawsuit was particularly emotionally-charged. Declarations of other local attorneys also indicate that plaintiffs would have had much difficulty finding local counsel, due to the high visibility of the case, the small size of the island, and the many conflicts of interest occasioned by the many parties involved. There is no doubt in my mind that this case was deemed extremely undesirable in the community and that local counsel faced unusual and trying personal and professional pressures during the pendency of this lawsuit.
Not being residents of Guam and given the record on appeal, we are not in a position to doubt the district court’s view of the dynamics surrounding this case.
Moreover, that the people of Guam are not of “one mind” or that plaintiffs were able to find various Guam residents, mostly health care providers whose livelihoods are directly affected by the law, who are willing to speak out against the law, does not in any way detract from the district court’s finding that most lawyers on Guam would not have taken this case.8 Although the United States is hardly of “one-mind” on the issue of abortion, physicians are more and more reluctant to provide abortions in this country because of threats of ostracization and violence.9 It is not clearly wrong to find that, for similar reasons, lawyers are likely to be reluctant to provide legal representation to individuals challenging anti-abortion statutes. In sum, there is no reason to disbelieve Mr. Klemm’s affidavit that plaintiffs would have found it “extremely difficult, if not impossible” to obtain experienced local counsel. Consequently, the district court did not err in enhancing the lodestar figure based upon this factor. Cf. Gomez v. Gates, 804 F.Supp. 69, 75 (C.D.Cal.1992) (concluding that Dague does not preclude enhancement for “undesirability” of excessive force case).
Finally, defendants contend that because contingency was a factor in the original decision, the district court necessarily should have reduced the multiplier on remand. We disagree. As long as the district court’s 2.0 multiplier can be justified on the bases it mentioned in its remand decision — without regard to contingency — it may be upheld. See Fadhl v. City and County of San Francisco, 859 F.2d 649, 651 (9th Cir.1988) (affirming district court’s choice of 2.0 multiplier despite its reliance on impermissible factors where the permissible factors alone amply supported the result). We find that the magnitude of the multiplier applied by the district court was reasonable in light of the factors upon which it relied.
3. Time spent
The dissent questions plaintiffs’ litigation strategy; whether, for example, it was appropriate for counsel to engage in certain discovery10 and to spend as much time as they did preparing the summary judgment motion. But the dissent fails to mention that the reasonableness of the number of hours was irrelevant to the district court upon remand and irrelevant to us on appeal because defendants do not challenge the number of hours for which plaintiffs request fees11 and we do not generally consider arguments not *700raised by the parties. See Blackburn v. Goettel-Blanton, 898 F.2d 95, 97 n. 6 (9th Cir.1990).
Furthermore, although it may be easy, in hindsight, to tout this as an easy case,12 plaintiffs cannot be faulted for their thoroughness under the circumstances.13 Although one- could argue that plaintiffs need only have pled the legal theory that actually carried the day rather than the six additional theories pled, one must remember the status of Roe was extremely tenuous after Webster v. Reproductive Health Services, 492 U.S. 490, 109 S.Ct. 3040, 106 L.Ed.2d 410 (1989), which was decided less than a year before this lawsuit was brought.14
The dissent questions the relevance of many of the affidavits submitted to support plaintiffs’ claims. In fact, many of the criticized affidavits are directly relevant. For example, the affidavits regarding the effect of the statute on doctors and nurses were directly relevant to plaintiffs’ claim that the statute is void for vagueness and violates the right to free speech. The affidavits regarding the subjugation of women on Guam and the medical benefits of abortion are relevant to plaintiffs’ claim that the law violated the equal protection clause and the thirteenth amendment right to be free from slavery by robbing women of their bodily integrity and dignity and risking their lives and health.
Moreover, although it makes a much better study in contrasts to compare plaintiffs’ motion for summary judgment with the eight paragraph opinion of the Guam Attorney General, the relevant comparison for purposes of determining whether plaintiffs’ counsel spent inordinate amounts of time preparing their motion for summary judgment is between the motion and defendants’ response in opposition. If plaintiffs’ motion and accompanying declarations were as irrelevant and needlessly verbose as the dissent contends, defendants did not deem it appropriate to bring it to the attention of the district court. Rather, they saw fit to file a 65 page response supported by 108 pages of *701declarations and other attachments touching on topics similar to those addressed by plaintiffs. For example, several of the declarations defendants submitted are personal testimonials of women who .have undergone abortions and who describe the physical, psychological and emotional pain they experienced from their abortions. Other declarations touch on such topics as the concept that life begins at conception,15 the developmental stages of embryos and fetuses,16 words in the Chamorro language that refer to pregnancy and the birthing process,17 and the various methods of performing abortions.18 Defendants also include a newspaper article regarding physicians who do and do not perform abortions and the reasons why.19 Even if the reasonableness of the number of hours for which fees were awarded was at issue, we could not say, on this record, that the district court abused its discretion in awarding fees for the hours it did.
B. ACLU-RFP Award
1. Standing
Defendants argue that GNA and Laurie Konwith are not entitled to attorneys’ fees because they do not have standing. The district court found that GNA has standing because its members were subject to criminal prosecution under the statute. Specifically, the district court found:
The GNA is a non-profit organization of 90 nurses who are registered on Guam and who provide medical care and treatment including abortion counselling and referral information to pregnant women. Every member of GNA was subject to criminal prosecution under the law, both for providing counselling and for participating in abortions.
Defendants note that under Guam law, persons who are not licensed as physicians may not perform abortions. 10 Guam Code Ann., Ch. 13, Arts. 1-3 (193). Defendants contend that members of GNA are not legally entitled to perform abortions and therefore are not subject to prosecution under the statute. Although members of GNA may not be legally entitled to perform abortions, defendants have failed to demonstrate that GNA members are not allowed to and do not assist those who are legally entitled to perform abortions. It is clear that members of GNA would have been subject to prosecution for assisting a licensed physician during an abortion procedure given Guam’s conspiracy laws. See 9 Guam Code Ann. §§ 4.60 (Guilt Established by Conspiracy); 4.65 (Criminal Facilitation Established and Punished); 13.30 (Conspiracy: Definition). Consequently, GNA had standing to bring this action as a representative of its constituents. Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 342, 97 S.Ct. 2434, 2440-41, 53 L.Ed.2d 383 (1977).
Defendants also contend that district court erred in concluding that the law did not prohibit abortion counselling. We disagree. The district court was likely relying upon § 31.23, which made it a misdemeanor to “solicite ] any woman to submit to any operation.” This section certainly could have been construed as effectively prohibiting abortion counselling. In fact, we note that Janet Ben-shoof was arrested under this provision immediately after giving a speech to the Guam Press Club in which she informed the audience that abortions could be obtained in Hawaii and gave a phone number for further information. GSOB/GYN, 776 F.Supp. at 1426. In sum, it is beyond doubt that GNA had standing to contest the constitutionality of-the statute.
Although a fee award is made to a party, not to an attorney, we need not determine whether Ms. Konwith has' standing because where, as here, two parties are represented by the same counsel who performed work benefiting both parties and the parties for all practical purposes present one fee *702request, that one party has standing is sufficient to justify the award of fees.20
‘ 2. Hourly Rates
Defendants argue that the district court erred when it did not reduce the hourly rates it originally used to calculate the ACLU-RFP award. In its original order, the district court did mention that the ACLU-RFP attorneys faced the risk of not recovering fees as one of many factors justifying the hourly rates. However, it is clear from that order as well as the order on remand that the district court’s primary focus was properly on the prevailing market rate for lawyers of the same skill, reputation and experience as the ACLU-RFP lawyers. The fees set by the district court were supported by affidavits from lawyers with two prominent private law firms in New York, as well as affidavits from the ACLU-RFP attorneys establishing their extensive skill and experience.
Defendants do not challenge the qualifications or skill of the ACLU-RFP attorneys. Nor do they contend that New York is not the relevant community for determining the prevailing market rate. Instead, they argue that the district court erred by not considering the ACLU’s “customary and ordinary” fees. It is well-settled that fees “are to be calculated according to the prevailing market rates in the relevant community, regardless of whether plaintiff is represented by private or nonprofit counsel.” Blum, 465 U.S. at 895, 104 S.Ct. at 1547; see also Miele v. New York State Teamsters Conference Pension & Retirement Fund, 831 F.2d 407, 408-09 (2nd Cir.1987) (court may apply prevailing market rates for “Wall Street” firm to fee award for non-profit organization). Such a rule is necessary because public interest, non-profit firms may not charge their clients fees. Defendants have failed to demonstrate that the district court erred in assessing the skills of the ACLU-RFP attorneys or abused its discretion in relying on the affidavits establishing rates for private New York attorneys. The ACLU-RFP hourly rates will therefore be upheld.
C. Interest
On remand, the district court awarded interest on all fees to run from November 12, 1991, the date of initial entry of judgment. Defendants argue that interest should only run from the date of the district court’s decision on remand. We review thé district court’s award of interest for abuse of discretion. Home Sav. Bank, F.S.B. v. Gillam, 952 F.2d 1152, 1161 (9th Cir.1991).
28 U.S.C. § 1961(a) provides:
Interest shall be allowed on any money judgment in a civil ease recovered in a district court.... Such interest shall be calculated from the date of the entry of judgment.
The purpose of this provision is to compensate successful plaintiffs for the lost time between the ascertainment of the damage and the receipt of payment. Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827, 835-36, 110 S.Ct. 1570, 1575-76, 108 L.Ed.2d 842 (1990). Like other circuits, we have rejected the idea that “post-judgment interest should apply only from the date of the second judgment whenever the first judgment is reversed and remanded.” Handgards, Inc. v. Ethicon, Inc., 743 F.2d 1282, 1298 (9th Cir.1984), cert. denied, 469 U.S. 1190, 105 S.Ct. 963, 83 L.Ed.2d 968 (1985); see also Perkins v. Standard Oil Co. of California, 487 F.2d 672, 676 (9th Cir.1973). We agree with the Sixth Circuit that determining from which judgment interest should run “requires an inquiry into the nature of the initial judgment, the action of the appellate court, the subsequent events upon remand, and the relationship between the first judgment and the modified judgment.” Bailey v. Chattem, Inc., 838 F.2d 149, 154 (6th Cir.), cert. denied, 486 U.S. 1059, 108 S.Ct. 2831, 100 L.Ed.2d 931 (1988); see also Reaves v. Ole Man River Towing, Inc., 761 F.2d 1111, 1112 (5th Cir.1985) (“Unless the mandate of the appellate court alters the original judgment in more than relatively *703minor respects, interest should attach from the date of the pre-appeal judgment”); Graefenhain v. Pabst Brewing Co., 870 F.2d 1198, 1211 (7th Cir.1989).
Applying these principles to the case at hand suggests that the district court was correct in awarding interest from the date of entry of the original judgment. It is significant that we vacated the district court’s original attorney’s fees award so the district court could consider intervening ease law. We did not reverse the district court, nor did we conclude that the district court’s award was erroneous or unsupported. This case is therefore clearly distinguishable from those cited by defendants, where the original judgment was reversed on the merits or found to be wholly unsupported by the evidence. Cf. Black Grievance Comm. v. Philadelphia Elec. Co., 690 F.Supp. 1393, 1406 (E.D.Pa.1988) (awarding interest on recalculated fee award from date of original award, notwithstanding fact that original award was vacated by court of appeals). Our decision today is not contrary to Kaiser because Kaiser simply precludes the award of post-judgment interest from the date of initial judgment where it has been determined that the initial judgment was not supported by the evidence. Because we did not previously determine whether the initial award was supported by the evidence and because we now conclude that the district court’s original fee award was supported by the factors it mentioned— without regard to contingency — interest clearly should have been awarded from the date of the original award. See Mt. Hood Stages, Inc. v. Greyhound Corp., 616 F.2d 394, 406 (9th Cir.1980) (noting that in cases allowing interest only from the date of judgment after remand, there was no “basis for recovery of the amount on which interest was sought until the appellate court reversed and remanded for entry of judgment”).
Defendants contend that the interest should not run from the original judgment because we did not mention the award of interest in the mandate vacating and remanding the case to the district court. They base their argument on Fed.R.App.P. 37 which provides in relevant part:
If a judgment is modified or reversed with a direction that a judgment for money be entered in the district court, the mandate shall contain instructions with respect to the allowance of interest.
Rule 37 is inapposite because we never directed that a money judgment be entered in the district court. To the contrary, we vacated the money judgment so the district court could reconsider its ruling.
The district court did err, however, insofar as it awarded interest from the date of entry of the original judgment on fees that were awarded for the first time on remand. Those fees represent work performed after the original fee award was vacated. The district court should not have awarded interest on those fees as of the date of the original fee award because the work had yet to be performed. See Perkins, 487 F.2d at 676; United States v. Hougham, 301 F.2d 133, 135 (9th Cir.1962); see also Institutionalized Juveniles v. Secretary of Pub. Welfare, 758 F.2d 897, 927 (3rd Cir.1985).
D. Interim Fees
Defendants also challenge the district court’s award -of interim fees on remand. However, defendants cite no persuasive authority for their position that interim fees were unwarranted. We have previously recognized that “[tjhere is no reason to delay receipt of ... undisputed fees.” Fadhl v. City and County of San Francisco, 804 F.2d 1097, 1099 (9th Cir.1986) (noting that delays in the payment of fees may deter attorneys from undertaking representation). Here, the district court awarded interim fees to AC & B only at the uncontested rate of $120.00 per hour. Defendants’ implication in its brief that these fees were contested is not supported by the record. At oral argument on remand, the district court specifically asked about this:
The Court: “You don’t dispute that $120 per hour for all the hours she claimed, do you?”
Defense Counsel: “No.”
Defense counsel also stated that “if any of the fees are contested ... it’s the fees of the ACLU.” On this record, the district court *704did not abuse its discretion by awarding interim fees.
E. Fees Against The Governor Of Guam
The final argument raised by defendants is that no fees may be awarded against the Governor of Guam because he is not a “person” within the meaning of § 1983. This argument was raised and rejected in the merits appeal. See GSOB/GYN, 962 F.2d at 1370-71. Defendants claim that an intervening Supreme Court opinion, Suter v. Artist M., 503 U.S. 347, 112 S.Ct. 1360, 118 L.Ed.2d 1 (1992), suggests that the issue was improperly decided. However, Suter was actually decided before the merits appeal was decided, and, in any event, is inapplicable.21 In addition, defendants have clearly waived the right to argue the issue in this appeal, since they did not pursue it in their petition for certiorari challenging the merits appeal or in any of the prior fee proceedings.
F. Motion For Sanctions
Plaintiffs filed a separate motion for sanctions, under Rule 38, Federal Rules of Appellate Procedure, and 28 U.S.C. § 1927, based upon defendants’ inclusion of the above argument in their brief on appeal. We have carefully reviewed the record and conclude that sanctions are not warranted. This issue was only one of many raised by defendants in this appeal. As we have previously stated, “Fed.R.App.P. 38 authorizes sanctions for a frivolous ‘appeal,’ not for a frivolous argument.” Harris v. Polskie Linie Lotnicze, 820 F.2d 1000, 1005 (9th Cir.1987). Moreover, we find no evidence that defendants acted in “bad faith” so as to warrant sanctions under § 1927. See T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 628 (9th Cir.1987). The motion for sanctions is denied.
IV. CONCLUSION
We affirm the district court’s award of fees on remand, except to the extent that the district court imposed interest from the date of the initial judgment on fees for work that was performed after the initial judgment. We remand to the district court for proceedings consistent with this opinion. Costs on appeal to plaintiffs-appellees.

. Specifically, the hourly rates applied by the district court for the AC & B attorneys were as follows: Joaquin Arriola — $200.00; Mark Co-wan — $195.00; Anita Arriola — $175.00. The hourly rate applied for the local ACLU lawyer, Carl Varady, was $150.00.


. Those hourly rates were as follows: Lynn Pal-trow — $241.00; Rachel Pine — $241.00; Simon Heller — $25.00 (for services which could have been performed by someone of less skill and knowledge) and $135.00; Louise Melling— $135.00; Ellen Goetj — $100.00; and Andrew Dwyer — $80.00.


. As our colleague has so aptly stated in the past:
Appellate judges should be aware of their limitations. They can guide and review, but they cánnot run the show.
*697United States v. Balough, 820 F.2d 1485, 1491 (9th Cir.1987) (KoZinski, J., concurring).


. In its Appendix B, the dissent, going to great lengths in an attempt to prove this point, lists other Guam and Saipan attorneys who might be competent to handle this type of case. In doing so, the dissent winds up proving the solid basis for the district court’s finding: none of these lawyers came forward to say they would have taken this case and at least one of them (J. Bradley Klemm) submitted an affidavit stating that most local firms would be unlikely to take on such a case. Infra. at 713 n. 31.


. Courts outside the Ninth Circuit have also recognized that enhancement for factors other than contingency may still be appropriate after Dague. See, e.g., Grant v. Martinez, 973 F.2d 96, 100 (2nd Cir.1992) (recognizing a “strong presumption” that lodestar represents a reasonable fee, but noting that other considerations may lead to upward or downward departure from lodestar), cert. denied, 506 U.S. 1053, 113 S.Ct. 978, 122 L.Ed.2d 132 (1993); Shipes v. Trinity Industries, 987 F.2d 311, 323 (5th Cir.1993) (recognizing that enhancement for results obtained may be warranted), cert. denied, 510 U.S. 991, 114 S.Ct. 548, 126 L.Ed.2d 450 (1993); Velazquez Heman-*698dez v. Morales, 810 F.Supp. 25, 28 (D.P.R.1992) (in exceptional case, court may still upwardly adjust lodestar based upon factors other than contingency).


. A careful reader could not possibly believe we intend to suggest "that the people of Guam cannot tolerate a diversity of view on the question of abortion.” What the evidence demonstrates, and what we intend to convey, is that there exists on Guam a strong and vocal anti-abortion community.


. The nature of the threat to Ms. Arriola’s life is quite clear from the record. According to Ms. Arriola's affidavit, at a pro-choice rally on March 26, 1990, individuals in two low rider pickup trucks yelled that they had her number and that *699they were going to shoot her. C.R. 132, p. 3. Two police officers at the rally told her she should report the incident to the Chief of Police and that the Guam Police Department takes such threats seriously. Apparently it does, for after reporting the incident, officers patrolled her residence every hour on the hour and her office was patrolled regularly as well.


. It is important to note that two of plaintiffs' affiants were too afraid to use their real names.


. Delia O'Hara, Abortion: MDs Who Do Them and Those Who Won’t, American Medical News, February 8, 1989, at 13.


. Although a reading of the dissent would suggest an inordinate amount of time spent on depositions, defendants themselves admit that of the six depositions taken, all but one were less than two hours long.


. In fact, in its original opposition to the fee application, defendants directly challenged only 43.3 of the approximately 1500 hours spent by counsel, of which 2.3 hours were AC & B's hours.


. We note that two experienced attorneys who submitted affidavits on plaintiffs’ behalf stated that they believed this litigation involved complex issues.


. The dissent's position is interesting in light of Blackburn v. Goettel-Blanton, 898 F.2d 95 (9th Cir.1990), in which we upheld as reasonable an attorney's fee award of over $ 61,000 in a $ 6000 breach of contract action. The dissent, writing for the majority in that case, rejected the logic of the defendant’s argument that because "the case was so simple — her breach of contract so self-evident — that plaintiffs could not have legitimately amassed” such fees. Id. at 97. Acknowledging that it often costs more than $ 6000 to hire an attorney to draft a complaint, we concluded that the award was justified, despite noting that the plaintiffs "sought extensive (and expensive) discoveiy" and "filed repeated motions to compel discovery and for sanctions.” Id.


. In Webster v. Reproductive Health Services, 492 U.S. 490, 109 S.Ct. 3040, 106 L.Ed.2d 410 (1989), the appellant and the United States as amici urged the Supreme Court to overrule Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973). The Court declined to do so because of the factual difference between the cases. While Roe involved a Texas statute criminalizing all abortions except when the mother's life was at stake, the statute at issue in Webster only outlawed abortions of viable fetuses. Roe had recognized a right to an abortion derived from the due process clause, but noted that this right is not absolute and at a particular point in time must yield to the state's interest in safeguarding health, maintaining medical standards and protecting life. Therefore, it was not necessary to overrule Roe's holding that there is a right to abortion derived from the due process clause in order to determine that the state can prohibit abortions after a fetus is viable. Importantly, however, the Court left open the possibility that Roe would be overruled in the future. Besides the plurality's subtle suggestion that it would consider overruling Roe if presented with a more factually similar case, Justice Scalia in his concurrence specifically expressly advocated overruling Roe. Moreover, Justices Blackmun, Brennan and Marshall lamented:
fTjhe plurality and Justice SCALIA would overrule Roe (the first silently, the other explicitly) and would return to the states virtually unfettered authority to control the quintessentially intimate, personal, and life-directing decision whether to carry a fetus to term. Although today, no less than yesterday, the Constitution and the decisions of this Court prohibit a State from enacting laws that inhibit women from the meaningful exercise of that right, a plurality of this Court implicitly invites every state legislature to enact more and more restrictive abortion regulations in order to provoke more and more test cases, in the hope that at sometime down the line the Court will return the law of procreative freedom to the severe limitations that generally prevailed before January 22, 1973.
492 U.S. at 537-38 (Blackmun, J., dissenting).


. Decl. of Douglas Eaton, M.D. and Thomas J. Yetman, M.D., CR 169, Ex. C and I.


. Decl. of Douglas Eaton, M.D., CR 169, Ex. C.


. Decl. of Rosa Salas Palomo, CR 169, Ex. E.


. Decl. of Thomas Yetman, M.D., CR 169, Ex. I.


. Delia O’Hara, Abortion: MDs Who Do Them and Those Who Won’t, American Medical News, February 8, 1989, at 13.


. Defendants admit as much. See Reply Brief at 8 n. 1 (acknowledging that whether Father Cole has standing is irrelevant to the award of attorneys' fees for the work performed by AC & B because the other plaintiffs represented by AC & B clearly had standing).


. Suter held that the Adoption Assistance and Child Welfare Act does not create rights enforceable in an action under § 1983 and does not create an implied private cause of action. It said nothing about the meaning of "person" under § 1983, or whether territorial officials may be sued for injunctive relief under § 1983.